





AMENDMENT TO

PURCHASE AND SALE AGREEMENT




THIS AMENDMENT TO PURCHASE AND SALE AGREEMENT (this "Amendment") is made as of
this 1st day of December, 2010, by and among ARCPA PROPERTIES LLC, a Delaware
limited liability company (collectively "Seller"), and UMH PROPERTIES, INC., a
Maryland corporation ("Buyer").

WHEREAS, Seller and Buyer are parties to that certain Purchase and Sale
Agreement dated as of October 31, 2010 (the "Agreement"), pursuant to which
Seller agreed to sell and Buyer agreed to purchase the Property described
therein.

WHEREAS, the parties desire to make certain amendments to the terms and
provisions of the Agreement as hereinafter set forth.

NOW THEREFORE, for and in consideration of the recitals set forth above and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.

Recitals Incorporated; Certain Defined Terms.  The recitals set forth above are
incorporated into this Amendment and shall be deemed terms and provisions
hereof, the same as if fully set forth in this Section 1.  All capitalized terms
used herein but not otherwise defined shall have the meanings ascribed to them
in the Agreement.

2.

Deposit Money.  On or before December 2, 2010, Buyer shall deposit with Escrow
Agent the additional $300,000.00 of the Deposit (resulting in an aggregate
Deposit of $500,000.00) to be held and disbursed in accordance with Article 12
of the Agreement.

3.

Title Defects.  Seller acknowledges receipt of Buyer’s November 23, 2010 e-mail
to Valerie Curie at First American listing Buyer’s Title Objections.  Buyer
agrees that Seller shall have until December 5, 2010 within which to provide
Seller’s notification of whether Seller elects to remove the Title Objections.
 Buyer and Seller agree that Buyer retains its rights to terminate the Agreement
as provided in the last sentence of Section 3.1.1 of the Agreement.

4.

Limited Extension of Due Diligence.  Buyer hereby waives its right to terminate
the Agreement pursuant to Article 4 of the Agreement.  Buyer certifies that it
has engaged EMG to prepare updates (the “Updates”) of the Phase 1 Environmental
Site Assessments described on Appendix 2 attached hereto (the “Existing
Reports”).  Buyer covenants to use reasonable efforts to ensure that the Updates
are completed and delivered on or before December 10, 2010.  Notwithstanding the
first sentence of this Section 4, if Buyer is not reasonably satisfied with the
Updates or the Updates are not delivered to Buyer on or before December 10,
2010, Buyer may terminate the Agreement in its entirety by written notice to
Seller given in accordance with the provisions of Section 13.9 of the Agreement
at any time prior to 5:00 p.m. Central Time on December 10, 2010, and, in the
event of such termination, neither Seller nor Buyer shall have any liability
under the Agreement except for those obligations which expressly survive the
termination of the Agreement, and Buyer shall be entitled to the return of the
Deposit.  Buyer acknowledges and agrees that, (i) unless the Updates reflect one
or more material issues or concerns related to the Property that are not
reflected in the Existing Reports, or (ii) if Buyer





EAST\43915120.4










receives verbal confirmation from EMG that the Updates when issued will not
reflect any material issues or concerns related to the Property that are not
reflected in the Existing Reports (and a commitment from EMG that written
Updates consistent with the foregoing will be delivered to Buyer prior to
Closing), then, in the case of clause (i) or (ii) above, Buyer shall be deemed
to be satisfied with the Updates and Buyer shall be deemed to have waived its
rights to terminate the Agreement in accordance with this Section 4.  In
addition, if Buyer fails to terminate the Agreement prior to 5:00 p.m. Central
Time on December 10, 2010, Buyer shall be deemed to have waived its rights to
terminate the Agreement in accordance with this Section 4.

5.

Seller’s Representations.  Section 8.2 of the Agreement is modified to add a new
Seller representation as Section 8.2.8 immediately following current Section
8.2.7, which new Section 8.2.8 reads as follows:

“8.2.8

Repurchase Obligation Agreement.  The “Repurchase Price” and the “Buyback %”
reflected on Exhibit B to the form of Repurchase Obligation Agreement attached
hereto as Appendix 1 reflect the same amounts and percentages, respectively, to
which Seller would be subject under the 21st Agreements if Seller were subject
to a Repossession Purchase Obligation under the 21st Agreements”.

In addition, Appendix 1 attached hereto is hereby added to the end of the
Agreement as Appendix 1 and any references in the Agreement, as modified by this
Amendment, to Appendix 1 shall mean Appendix 1 attached hereto.

6.

Recourse Notes.  Buyer and Seller agree that this Amendment shall also serve as
an Assumption Notice under Section 5.8 of the Agreement and Buyer and Seller
agree that, subject to delivery at Closing by 21st of a Repurchase Obligation
Agreement in the form attached to this Amendment as Appendix 1 and a release of
Seller and its affiliates of the obligations assumed by Buyer in the Repurchase
Obligation Agreement, (i) Seller and Buyer shall execute and deliver
counterparts of the Repurchase Obligation Agreement in the form attached as
Appendix 1, (ii) Seller shall provide a credit to Buyer against the Purchase
Price at Closing in the amount of $750,000, and (iii) Seller shall not have any
obligation to assign the Recourse Notes to Buyer at Closing.

7.

Effect of Amendment.  This Amendment modifies and amends the Agreement and the
terms and provisions hereof shall supersede and control over any contrary or
conflicting terms and provisions set forth in the Agreement.  The Agreement, as
amended by this Amendment, is in full force and effect.

8.

Counterparts.  This Amendment may be executed in multiple counterparts, each of
which, when assembled to include an original signature for each party
contemplated to sign this Amendment, will constitute a complete and fully
executed original.  All such fully executed original counterparts will
collectively constitute a single agreement.  Each counterpart may be delivered
by facsimile transmission.





EAST\43915120.4

2













IN WITNESS WHEREOF, Seller and Buyer have respectively executed this Amendment
to be effective as of the date first above written.

  

SELLER:




ARCPA PROPERTIES LLC, a Delaware limited liability company




By:

  _________________________________

Orrin Shifrin, Secretary




  

BUYER:




UMH PROPERTIES, INC., a Maryland corporation







By:  /s/  Eugene W. Landy




Eugene W. Landy, Chairman of the Board





EAST\43915120.4

3













IN WITNESS WHEREOF, Seller and Buyer have respectively executed this Amendment
to be effective as of the date first above written.

  

SELLER:




ARCPA PROPERTIES LLC, a Delaware limited liability company




By:

  /s/  Orrin Shifrin




Orrin Shifrin, Secretary




  

BUYER:




UMH PROPERTIES, INC., a Maryland corporation







By:




Samuel A. Landy, President








EAST\43915120.4

4













APPENDIX 1




FORM OF REPURCHASE OBLIGATION AGREEMENT







This Repurchase Obligation Agreement (this “ROA”), dated December __, 2010 (the
“Effective Date”), is by and between ARCPA PROPERTIES LLC, a Delaware limited
liability company (“ARCPA”), ARC Dealership LLC, a Delaware limited liability
company ("Dealership"), Enspire Finance, LLC, a Delaware limited liability
company ("Enspire"), UMH PROPERTIES, INC., a Maryland corporation (“UMH”), and
joined by 21st Mortgage Corporation, a Delaware corporation ("21st), as to its
acknowledgement of this ROA.   

RECITALS

A.

ARCPA and UMH have entered into that certain Purchase and Sale Agreement dated
effective as of October 31, 2010 (the “Purchase Agreement”) pursuant to which
ARCPA is selling to UMH, and UMH is purchasing from ARCPA all of ARCPA’s right,
title and interest in and to the Property, as defined in the Purchase Agreement
(the “Property”), which Property is comprised of those certain parcels
referenced in Exhibit A attached hereto and incorporated herein by this
reference, for and in consideration and on the terms set forth in the Purchase
Agreement.

B.

Pursuant to the Purchase Agreement, UMH and ARCPA have acknowledged and agreed
that the "Recourse Notes" (as defined in the Purchase Agreement) shall be
transferred to UMH as part of the purchase and sale transaction unless ARCPA
causes Dealership and/or Enspire (collectively referred to herein as "ARC") to
assign to UMH and UMH assumes certain obligations of ARC with respect to such
Recourse Notes that are secured by liens on the manufactured homes (each a
"Home") located at the Property (the "Repurchase Obligation").  

C.

UMH hereby elects to assume the Repurchase Obligation of ARC with respect to the
Recourse Notes specifically referenced on Exhibit B attached hereto (the "PA 5
Notes)". Accordingly, ARCPA will not cause ARC to transfer the PA 5 Notes to UMH
at the closing of the Purchase Agreement and the PA 5 Notes will continue to be
owned by 21st.  

D.

The execution of this ROA in a form acceptable to ARCPA and UMH is a condition
precedent to the satisfaction of the 21st Assumption Conditions (as defined in
the Purchase Agreement).  

AGREEMENT

NOW, THEREFORE, this ROA is made in consideration of the respective
representations, warranties, covenants and agreements contained in the Purchase
Agreement and each of the parties to this ROA agrees as follows:

1.1

Assignment of Repurchase Obligation.  For the consideration as provided in the
Purchase Agreement, ARC hereby transfers, conveys and assigns to UMH, and UMH
hereby assumes and accepts from ARC, all of ARC’s right, title, interest and
obligation in and to the Repurchase Obligation in connection with the PA 5
Notes.





EAST\43915120.4













1.2

 Repurchase Obligation.  In connection with UMH's assumption of the Repurchase
Obligation under this ROA, UMH agrees to the following:   

(a)

Reserves.  UMH agrees, as of the Closing Date (as defined in the Purchase
Agreement), to fund to a reserve with 21st an amount equal to 20% of the then
unpaid aggregate principal balance of the PA 5 Notes to secure the Repurchase
Obligation set forth herein.  Thereafter, on a quarterly basis (as of the end of
each calendar quarter period), UMH and 21st shall perform a true-up of the then
unpaid aggregate principal balance of the PA 5 Notes and 21st shall refund the
applicable amount, if any, necessary to maintain 20% reserve ratio set forth
above.  

(b)

Repurchase Obligation- Notes.  The PA 5 Notes as listed in Exhibit B are
comprised of the "MHDA-PA 5 Notes" and the "LPA-PA 5 Notes" and the following
shall apply to each, respectively:

(i) MHDA-PA 5 Notes.  If 21st provides written notice within one hundred eighty
(180) days of 21st's purchase of any MHDA-PA 5 Note that such note has defaulted
before two monthly payments were paid thereunder, UMH will repurchase such
defaulted MHDA-PA 5 Note at 21st's Payoff. For purposes of this paragraph
1.2(b)(i), "21st's Payoff" shall mean the customer's original outstanding
principal balance: (1) minus, the cumulative principal portion of each payment
received from customer prior to such payoff date to reduce such principal
balance, (2) minus, any other principal balance that has been written off or
otherwise reduced prior to such payoff date, (3) plus, accrued interest, but not
to exceed 120 days of accrued interest, unless there has been filed a bankruptcy
petition by or against the customer, or customer and 21st, or customer, 21st,
Dealership and/or UMH have been involved in a lawsuit that delays 21st’s ability
to cause the defaulted MHDA-PA 5 Note to be repurchased, (4) plus, any amounts
paid by 21st and owed (but not paid) by customer for insurances and/or taxes as
of such payoff date, (5) minus, any amounts remaining in any insurance and/or
tax escrow account of 21st as of such payoff date, and (vi) plus, any reasonable
legal fees, late fees, and/or such other fees permissible under the terms of the
defaulted MHDA-PA 5 Note.

(ii) LPA-PA 5 Notes:  If any LPA-PA 5 Note defaults prior to January 23, 2011,
then, within 30 days following receipt of notice of such default, UMH will
repurchase such defaulted LPA-PA 5 Note at the "Pre-January 23, 2011 Repurchase
Price" set forth for such LPA-PA 5 Note on Exhibit B attached hereto.

(c)

Repurchase Obligation- Home.  

(i)  Notice.  In the event of a default under a PA 5 Note other than as
specified in Section 1.2(b) above, 21st will notify UMH of such repurchase
default event, including sufficient information to identify the Home to be
repurchased by UMH, the present location of the Home and the outstanding balance
of the Note (the “Repurchase Default Notice”).

(ii)  Repurchase Following Repossession.  Upon confirmation that a Home securing
any such defaulted PA 5 Note has been repossessed, 21st will provide written
notice to





EAST\43915120.4










 UMH of the Repossession (the "Repossession Notice") and demand the purchase
price amount, calculated by multiplying the applicable buyback percentage for
such Home (as set forth in Exhibit B) by the applicable 21st Payoff Amount for
the Home (the "Defaulted Loan Repurchase Price").  UMH will deliver the
Defaulted Loan Repurchase Price to 21st within 14 days of 21st's delivery of the
Repossession Notice.  Upon payment in full of the Defaulted Loan Repurchase
Price, clear title of the Home will pass to UMH.

For purposes hereof, (i) "Repossession" shall mean a judicial or voluntary,
non-judicial possession or exercise of any other remedy in which possession of a
Home securing or related to a PA 5 Note is transferred from Obligor under the
Note to 21st and (ii) "21st Payoff Amount" shall mean the original outstanding
principal balance of the PA 5 Note secured by such Home: (1) minus, the
cumulative principal portion of each payment received prior to such payoff date
to reduce such principal balance, (2) minus, any other principal balance that
has been written off or otherwise reduced prior to such payoff date, (3) plus,
accrued interest, but not to exceed 120 days of accrued interest, unless (A)
there has been filed a bankruptcy petition by or against any of the respective
Obligor(s) under such PA 5 Note or (B) the Obligor, 21st and UMH have been
involved in a lawsuit or other proceedings that delays 21st's ability to cause
UMH to repurchase a Home, in which case there shall be no cap on accrued
interest, (4) plus, any amounts paid by 21st and owed (but not paid) by the
respective Obligor(s) for insurances and/or taxes as of such payoff date, (5)
minus, any amounts remaining in any insurance and/or tax escrow account of 21st
as of such payoff date, and (6) plus, any reasonable legal fees, late fees,
and/or such other fees permissible under the terms of the PA 5 Note.  For
purposes hereof, "Obligor" shall mean the person or persons obligated to repay
the PA 5 Note.

(iii)  Sale Without Recourse.  In the event of a repurchase contemplated in this
Section 1.2(c), UMH shall take all reasonable actions requested by 21st for an
orderly sale of the respective Home to UMH and any such sale and transfer by
21st in connection with such a repurchase shall be without recourse to, or
representation or warranty from, 21st.




1.3

Dissociation.

As of the Effective Date, neither ARCPA nor ARC, nor any of their affiliates,
shall have any obligation to UMH with respect to the PA 5 Notes or to any party
with respect to the Repurchase Obligations set forth in Section 1.2 above.

1.4

Future Cooperation.  ARCPA and UMH mutually agree to cooperate at all times from
and after the Effective Date with respect to any of the matters described
herein, and to execute such further documents as may be reasonably requested for
the purpose of giving effect to, evidencing or giving notice of, the
transactions evidence by this ROA.

1.5

Successors and Assigns.  This ROA shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and permitted
assigns.

1.6

Modification and Waiver.  No supplement, modification, waiver or termination of
this ROA or any provisions hereof shall be binding unless executed in writing by
all parties hereto, including 21st.  No waiver of any of the provisions of this
ROA shall constitute a waiver of any other provision (whether or not similar),
nor shall such waiver constitute a continuing waiver unless otherwise expressly
provided.





EAST\43915120.4













1.7

Counterparts.  Any number of counterparts of this ROA may be executed.  Each
counterpart will be deemed to be an original instrument and all counterparts
taken together will constitute one agreement.  

1.8

Governing Law.  This ROA shall be governed by the laws of the State of Delaware,
without giving effect to the principles of conflict of laws of that state.

1.9

Notices.  Any notice, demand or communication, including communication from
third parties, which either party desires or is required to give to the other
party in connection with this Agreement must be in writing and must be either
(i) delivered personally or (ii) overnight mail or overnight courier, addressed
to the parties, as follows, or to such other address as either party hereafter
specifies in accordance with this Section 1.9:

If to 21 st:

21 st Mortgage Corporation

620 Market St., Suite 100

Knoxville, TN 37902

Fax: 865-292-2100

Attention:  President

  

If to UMH:

UMH Properties, Inc.

Juniper Business Plaza

3499 Route 9 North, Suite 3C

Freehold, NJ 07728

Attention:  Allison Nagelberg

  

If to ARCPA/

Dealership/Enspire:

c/o American residential Communities

4643 South Ulster Street, Suite 400

Denver, CO 80237

Attn:  General Counsel

Attn:  treasurer




1.10

Certain Interpretive Matters.  All pronouns used herein shall include the
neuter, masculine or feminine.  The headings contained in this ROA are provided
for convenience only and will not affect its construction or interpretation.  In
the event of a conflict between the terms and conditions of this ROA and the
terms and conditions of the Purchase Agreement, the terms and conditions of this
ROA shall govern.

[SIGNATURE PAGE FOLLOWS]





EAST\43915120.4










IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Repurchase Obligation Agreement as of the Effective Date.

UMH:

UMH PROPERTIES, INC., a Maryland corporation

By:




Name:




Title:







ARCPA:  

ARCPA PROPERTIES LLC, a Delaware limited liability

By:




Name:




Title:







DEALERSHIP

:



ARC DEALERSHIP LLC, a Delaware limited liability company

By: ARC Management Services, LLC, its Manager




By:




Name:




Title:











EAST\43915120.4










ENSPIRE:

ENSPIRE FINANCE, LLC

By: ARC Management Services LLC, its Manager

By:




Name:




Title:







ACKNOWLEDGED AND AGREED:




21st Mortgage Corporation, a Delaware corporation




By:




Name:




Title:








EAST\43915120.4













EXHIBIT A

PROPERTY




The following communities located in the State or Commonwealth of Pennsylvania:




Brookside Village

Pleasant View Estates

Maple Manor

Moosic Heights

Oakwood Lake




[Each Community as legally described in the Purchase Agreement]





A-1

EAST\43915120.4










EXHIBIT B

PA 5 NOTES







[purchaseandsalesagreement002.gif] [purchaseandsalesagreement002.gif]





B-1

EAST\43915120.4










APPENDIX 2







EXISTING REPORTS




1.

Phase I Environmental Site Assessment of Brookside Village -5241 prepared by EMG
as Project #83505.07R-124.135 and dated June 28, 2007




2.

Phase I Environmental Site Assessment of Pleasant View Estates -5242 prepared by
EMG as Project #83505.07R-123.135 and dated June 28, 2007




3.

Phase I Environmental Site Assessment of Maple Manor -5255 prepared by EMG as
Project #83505.07R-136.135 and dated June 28, 2007




4.

Phase I Environmental Site Assessment of Moosic Heights -5257 prepared by EMG as
Project #83505.07R-138.135 and dated June 28, 2007




5.

Phase I Environmental Site Assessment of Oakwood Lake Village -5259 prepared by
EMG as Project #83505.07R-140.135 and dated June 28, 2007








B-1

EAST\43915120.4


